Case 4:18-cr-00543 Document 24 Filed in TXSD on 10/26/18 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

-HOUSTON DIVISION
UNITED STATES OF AMERICA §
§
v. § CRIMINAL NO. H-18-543
§ .
KACIE LYNN THOMPSON §
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attomey for _
the Southern District of Texas and Jay Hileman, Assistant United States Attorney, and the
Defendant, Kacie Lynn Thornpson, and the Defendant’s counsel, John Parras, pursuant to Rule
ll(c)(l)(A) and (B) of the Federal Rules of Criminal Procedure, state that they have entered into
an agreement, the terms and conditions of Which are as follows:

The Defendant’s Agreement

l. The Defendant agrees to plead guilty to Count Four of the Indictment. Count
Four charges the defendant with Aggravated ldentity Thei°c in violation of Title 18, United States
Code, Section 1028A. The Defendant, by entering this plea agrees that she is Waiving any right
to have the facts that the law makes essential to the punishment either charged in the indictment,
or proved to a jury or proven beyond a reasonable doubt.

Punishment Range
2. The statutory maximum penalty for a violation of Title 18, United States Code,
Section 1028A,. is imprisonment for two (2) years consecutive to any other related term and/or a
fine of not more than $250,000. Additionally, the defendant may receive a term of supervised
release after imprisonment of up to one (l) year. Title 18, U.S.C. §§ 3559(a)(1) and 3583(b)(l).

l

Case 4:18-cr-00543 Document 24 Filed in TXSD on 10/26/18 Page 2 of 9

l Defendant acknowledges and understands that if she should violate the conditions of any period of
supervised release which may be imposed as part of her sentence, then Defendant may be
imprisoned for up to one (l) year, without credit for time already served on the term of supervised

release prior to such violation. Title 18, U.S.C; §§ 3559(a)(,l) and 3583(e)(3). l

Mandatory Special Assessment

3. v ' Pursuar`rt to Title 18, U.S.C. §3013(a)(2)(A), immediately after sentenc_ing,
Defendant will pay to the Clerk of the United States District Court a special assessment in the
amount of one hundred dollars ($100.00) per count of conviction. , The payment will be by cashier’s
check or money order payable to the Clerk of the United States District Court, c/o District Clerk’s
Office, P.O. Box 61010, Houston, Texas 77208., Attention: Finance.

Fine and Reimbursement

4. Defendant understands that under the Sentencing Guidelines, the Court is permitted
to order the Defendant to pay a fine that is sufficient to reimburse the government for the costs of
any imprisonment or term of supervised release; if any is ordered.

5. Defendant agrees that any fine or restitution imposed by the Court Will be due and
payable immediately, and defendant will not attempt to avoid or delay payment.

6. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-SOO) within 14 days of signing this plea agreement
Defendant agrees to authorize the release of all financial information requested by the United States,
including,_but not limited to, executing authorization forms permitting the United States to obtain

tax information, bank accounts, credit histories, and social security information.

 

 

Case 4:18-cr-00543 Document 24 Filed in TXSD on 10/26/18 Page 3 of 9

7.

Immigration Consequences

The defendant recognizes that pleading guilty may have consequences with respect

to her immigration status if she is not a citizen of the United States. The defendant understands `

that if she is not a citizen of the United States, by pleading guilty she may be_ removed from the

United States in the future. The defendant’s attorney has advised the defendant of the potential ’

immigration consequences resulting from the defendant’s plea of guilty.

(a)

(b)

(C)

9.~

The United States’ Agreements
The United States agrees to each of the following:

At the time of .sentencing, the United States agrees not to oppose Defendant’s
anticipated request to the Court and the United States Probation Office that he
receive ~a two (2) level downward adjustment pursuant to U.S.S.G. Section
3El.l(a) should the Defendant accept responsibility as contemplated by the
Sentencing Guidelines;

If the Court determines that the Defendant is qualifies for any adjustment under
U.S.S.G. Section 3El.l(a), and the offense level is 16 or greater, the government

. will move for an additional one-level reduction under USSG Section 3El .l(b).

The United States agrees to dismiss the remaining counts of the indictment at
sentencing

United States’ Non-Waiver of Appeal

The United States reserves the right to carry'out its responsibilities under guidelines

sentencing Specifrcally, the United States reserves the right:

(a)

(b)

<c) '

to bring its version of the facts of this case, including its evidence frle'and any
investigative files, to the attention of the Probation Offrce in connection with that

office’s preparation of a presentence report;
to set forth or dispute sentencing factors or facts material to sentencing;

to seek resolution of such factors or facts in conference with Defendant’s counsel

3

 

 

 

 

Case 4:18-cr-00543 Document 24 Filed in TXSD on 10/26/18 Page 4 of 9

and the Probation Offrce; and,
(d) to file a pleading relating to these issues, in accordance with U.S.S.G._Section 6Al .2
l and Title lS,'U.S.C.§ 3553(a).
Sentence Determination

10. Defendant is aware that the sentence will be imposed after consideration of the
United States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, -U.S.C. § 3553(a). Defendant nonetheless acknowledges and agrees that the
Court has authority to impose any sentence up to and including the statutory maximum set for the
offense to which Defendant pleads guilty, and that the sentence to be imposed is within the sole
discretion of the sentencing judge after the Court has consulted the applicable Sentencing
Guidelines. Defendant understands and agrees the parties’ positions regarding the application of the
Sentencing Guidelines do not bind the Court and that the sentence imposed is within the discretion
of the sentencing judge. If the Court should impose any sentence up to the maximum established
by statute, or should the Court order any or all of the sentences imposed to run consecutively,
Defendant cannot, for that reason alone, withdraw a guilty plea, and will remain bound to hilfill all '
of the obligations under this plea agreement

Rights at Trial

ll. Defendant represents to the Court that she is Satisfred that her attorney has rendered
effective assistance Defendant understands that by entering into this agreement, she surrenders
certain rights as provided in this plea agreement Defendant understands that the rights of a

defendant include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, Defendant would have
the right to a speedy jury trial with the assistance of counsel The trial may be

4

Case 4:18-cr-00543 Document 24 Filed in TXSD on 10/26/18 Page 5 of 9

 

conducted by a judge sitting without a jury if the Defendant, the United States, and
the court all agree.

(b) At a trial, the United States would be required to present witnesses and other
evidence against the Defendant, Defendant would have the opportunity to
confront those witnesses and her attorney would be allowed to cross-examine them.
ln turn, the Defendant could, but would not be required to, present witnesses and
other evidence on her own behalf. ' lf the Witriesses for Defendant would not appear
voluntarily, she could require their attendance through the subpoena power of the

court.

(c) At a trial, Defendant could rely on a privilege against self-incrimination and decline
to testify, and no inference of guilt could be drawn from such refusal to testify.
However, if the Defendant desired to do so, she could testify on her own behalf.

 

Factual Basis for Guilty Plea l
12. Defendant is pleading guilty because she is guilty of the charges contained in Count
Four of the indictment If this case were to proceed to trial, the United States could prove each
element of the offense beyond a reasonable doubt. The following facts, among others Would be-
offered to establish the Defendant’s guilt:
The Defendant used an unlawfully obtained Postal Arrow key and other illegal
means to steal mail from mail boxes. She stole mail mostly from apartment complex cluster
boxes and lease houses. The Defendant used the personal identification information (PII) and
financial data found in the stolen mail to commit fraud by applying for credit cards in the names
l of the stolen mail victims. The defendant falsely represented herself to be the victims when
applying for the credit cards. The Defendant used the fraudulently obtained credit cards and

counterfeit identification documents to obtain cash, merchandise and other property without the

consent of thevictims.

 

 

Case 4:18-cr-00543 Document 24 Filed in TXSD on 10/26/18 Page 6 of 9

On or about September 13, 2016 the defendant used the PII of victim J.R. to apply for an
American Express credit card. The application was sent online, utilizing interstate wire
communications facilities Her home in Houston, rfcan was searched by law enforcement on
February 13, 2018. Officers found a handwritten ledger entry that contained the Pll of victim
J.R. The defendant had an American Express card issued in the name of victim J.R. and at one
time possessed Postal Arrow keys and stolen mail. The American Express card had been used
twice on September 19, 2016 to charge at total of $415.14 at grocery stores in Houston, Texas.
J.R. is a real person. The American Express card was used-without the consent or lawful
authority of J.R.

The government has not included in this proffer all facts within its knowledge regarding
the count charged in this case. The limited purpose of this statement of facts is to demonstrate
that a factual basis exists to support the Defendant’s plea to theloffense set forth in the Indictment.

Breach of Plea Agreement l

13. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea agreement,
and the Defendant’s plea and sentence will stand If at any time Defendant retains, conceals or
disposes of assets in violation of this plea agreement, or if Defendant knowingly withholds evidence
or is otherwise not completely truthful with the United States, then the government may move the
Court to set aside the guilty plea and reinstate prosecution Any information and,_documents that
have been disclosed by defendant, whether prior to or subsequent to this plea agreement, and all
leads derived therefrom, will be used against Defendant in any prosecution resulting from the

defendant’s breach of this plea agreement.'

 

Case 4:18-cr-00543 Document 24 Filed in TXSD on 10/26/18 Page 7 of 9

14. Whether the Defendant has breached any provision of this plea agreement shall be
determined solely by the United States through the United States Attomey’s Office, whose
judgment in that regard is final.

Complete Agreement

15. This written plea agreement, including the attached addendum of Defendant and her
attomey, constitutes the complete plea agreement between the United States, Defendant and her
counsel. No promises or representations have been made by the United States except as set forth
in writing in this plea agreement Defendant acknowledges that no threats have been made against `
her and that she is pleading guilty freely and voluntarily because she is guilty.

16. Any modification of this plea agreement must be in writing and signed by all
v parties.

j°ll' 26 ,2018.

Filed at Houston, Texas, on

 

JO@;TW%W_"

KACIE LYNN THOMPSON
Defendant

Subscribed and sworn to before me on OédLDL</~ ig , 2018.

DAVID BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

l Byf W`/

Deputy/United States District Clerk

 

Case 4:18-cr-00543 Document 24 Filed in TXSD on 10/26/18 Page 8 of 9

APPROVED:

 

 

 

RYAN K. PATRICK
UNITED STATES ATTORNEY

_ jth @…
Jay Hi l » ' John Parras `
Ass t nt U iited States Attorney Attomey for Defendant
Southern istiict of Texas 440 Louisiana Street, Suite 1350
Telephone: (713) 567-9391 Houston, Texas 77002 v
Facsimile: (713) 718-3301 (713) 718-4600

PLEA AGREEMENT - ADDENDUM

l have fully explained to Defendant his rights with respect to the pendingindictment. I have
reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual and
Policy Statements and I have hilly and carefully explained to Defendant the provisions of those
Guidelines Which may apply in this case. I have also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed by
statute per count of conviction. vFurther, l have carefully reviewed every part of this plea agreement

t with Defendant, To my knowledge, Defendant’s decision to enter into this agreement is an

informed and voluntary one.

 

 

@//~'w . zal/zoj//s/

Attomey for the Defendant _ Date

 

a maraan

Case 4:18-cr-00543 Document 24 Filed in TXSD on 10/26/18 Page 9 of 9

l have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has hilly explained and I understand all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. I have read and carefully reviewed every part of this plea agreement

with my attomey._ I understand this agreement and l voluntarily agree to its terrns.

M/fw,.¢~ /@,/ze// £/

DEFENDANT ' , Date

 

